787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TINA MARIE KEEFE, Plaintiff-Appellee,v.NORTON GOLDSTEIN, ET AL., Defendants,OSTERMAN JEWELERS, Defendant-Appellant.
85-3896, 85-3938
United States Court of Appeals, Sixth Circuit.
3/14/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  ENGEL, MILBURN and RYAN, Circuit Judges.


1
This matter is before the Court for consideration of appellee/cross-appellant's motion to dismiss the appeal in Case No. 85-3896 as premature.  Appellant has indicated that she will not oppose the motion.


2
The appeal in Case No. 85-3896 is clearly premature.  The order from which the appeal is prosecuted indicates that judgment was entered for appellant on her claims of sexual harassment by appellee Goldstein, an employee of appellee Osterman, pursuant to a jury verdict.  The district court directed the parties to tender findings of fact and conclusions of law thereby rendering the order nonfinal within the meaning of 28 U.S.C. Sec. 1291.


3
Likewise, it appears that this Court lacks jurisdiction over the appeal in Case No. 85-3938.  That appeal, prosecuted by appellee Osterman as a cross-appeal, is from a verbal order which apparently denied appellee's motion in limine and from a verbal order which denied appellee's motion to exclude the deposition testimony that was the subject of the motion in limine.  Generally, such orders are not final orders within the meaning of 28 U.S.C. Sec. 1291.  Catlin v. United States, 324 U.S. 229 (1945).  Assuming arguendo that the orders concerning appellee's motion in limine are appealable, it is clear that the notice of appeal is untimely.  The district court rendered the orders from the bench on September 3, 1985; the notice of appeal therefrom was filed November 7, 1985--more than a month late.  See Rule 4(a), Federal Rules of Appellate Procedure.


4
For the foregoing reasons, it is ORDERED that the appeals docketed in this Court as Case Numbers 85-3896 and 35-3938 be dismissed.